The defendant's petition for certification to appeal from the Appellate Court, 185 Conn.App. 287, ___ A.3d ___ (2018), is granted, limited to the following issue:"Did the Appellate Court properly conclude that (1) the defendant's constitutional right to be free from double jeopardy was not violated when he was convicted of two counts of violation of a standing criminal protective order on the basis of different words spoken to the protected person during a single, brief, and uninterrupted statement, and (2) the jury was properly instructed that to `harass' means to `trouble, worry or torment' for purposes of an enhanced penalty for violating a standing criminal protective order?"